Citation Nr: 1426963	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  08-28 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for right patellar tendonitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from April 2003 to July 2004.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in May 2012.  This matter was originally on appeal from rating decisions dated in November 2007 and March 2008 of the Department of Veterans Affairs (VA), Regional Office (RO) in Roanoke, Virginia.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA") file, as well as the evidence in his physical claims file.


FINDING OF FACT

The Veteran's right patellar tendonitis has not resulted in flexion limited to 30 degrees or extension limited to 15 degrees; and there is no objective evidence of ankylosis, recurrent subluxation or lateral instability, dislocated semilunar cartilage, or malunion or nonunion of the tibia and fibula. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for right patellar tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71 Diagnostic Codes 5003, 5024, 5259, 5260, 5261 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Board's May 2012 Remand, the Appeals Management Center (AMC) requested that the Veteran identify any outstanding treatment records, scheduled the Veteran for a VA examination to determine the current severity of the service-connected right knee disability, readjudicated the Veteran's claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's May 2012 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in August 2007 and October 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in November 2012. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Pursuant to the May 2012 Board remand, the June 2012 VA examiner provided a detailed review of the Veteran's medical history and current complaints as well as the nature and extent of her right patellar tendonitis; and commented on right knee limitation of motion, functional loss, pain on manipulation, and flare-ups.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007)

The Veteran's right patellar tendonitis has been rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5024 for impairment from tenosynovitis.  38 C.F.R. § 4.71a, Diagnostic Code 5024.  Diagnostic Code 5024 provides for the disability to be rated on limitation of motion of affect parts, as degenerative arthritis.  Degenerative arthritis is evaluated under DC 5003.

Pursuant to Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by the limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations shall be rated as 20 percent disabling, and involvement of two or more major joints or two or more minor joint groups without occasional incapacitating exacerbations shall be rated as 10 percent disabling.  The 20 percent and 10 percent ratings based on X-ray findings without limitation of motion will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The knee is considered a major joint.  38 C.F.R. § 4.45(f) (2013).

Limitation of motion of the knee is evaluated under Diagnostic Codes 5260 and 5261.  Full range of motion of the knee is flexion to 140 degrees and extension to zero degrees.  38 C.F.R. § 4.71, Plate II (2013).  

Pursuant to Diagnostic Code 5260, a 10 percent evaluation is warranted when flexion is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5260.  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  Id. 

Pursuant to Diagnostic Code 5261, a 10 percent evaluation is warranted when extension is limited to 10 degrees.  38 C.F.R. § 4.71a, DC 5261.  A 20 percent evaluation is warranted when extension is limited to 15 degrees.  Id. 

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of, or overlapping with, the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

The Veteran underwent VA examination in March 2008 at which time physical examination demonstrated right knee tenderness.  There was no edema, effusion weakness, redness, heat, guarding of movement, or subluxation.  There was also no locking pain, genu recurvatum, or crepitus.  Range of motion of the right knee was from zero to 60 degrees with pain at 60 degrees.  Right knee function was noted to be additionally limited by 80 degrees by pain, fatigue, weakness, lack of endurance after repetitive use.  Anterior and posterior cruciate ligaments stability test was normal, and medical and lateral collateral ligaments stability test was normal.  Medial and lateral meniscus test was also normal.  X-ray of the right knee showed minimal medial compartment narrowing of the right knee.

The Veteran underwent VA examination in April 2010 at which time physical examination demonstrated tenderness peripatellar musculature and guarding of movement, but no crepitation, grinding, or instability.  Range of motion of the right knee was from zero to 70 degrees with pain limiting flexion to 60 degrees after three repetitions.  X-rays of the right knee were normal.   

The Veteran underwent VA examination in June 2012 at which time physical examination demonstrated range of motion of the right knee from zero to 130 degrees with pain at 90 degrees.  There was no additional limitation of motion after three repetitions.  The Veteran denied flare-ups.  The examiner noted functional loss and/or functional impairment of the right knee due to pain on movement and body habitus.  Muscle strength testing was 5/5, and joint stability tests were normal.  

Based on a review of the evidence, the Board concludes that an evaluation in excess of 10 percent is not warranted at any time during the appeal period.  There is no evidence of flexion limited to 30 degrees; and no evidence of any limitation of extension.  Therefore a separate or increased rating for limitation of extension is not warranted pursuant to Diagnostic Codes 5260, and 5261. 

In reaching the conclusion that a higher rating is not warranted, the Board has considered whether the Veteran's painful motion contributes to the actual limitation of motion such that an increased rating is warranted.  Here, even when taking into account the pain on use experienced by the Veteran, the Board finds that an increased evaluation for limitation of motion are not warranted.  See 38 C.F.R. § 4.40.  The examination reports reflect that the Veteran's functional impairment was taken into account.  None of the examinations show that the Veteran had muscle atrophy or other evidence of disuse due to his service-connected right knee disability.  

Furthermore, the evidence does not demonstrate ankylosis, recurrent subluxation or lateral instability, dislocated semilunar cartilage, or malunion or nonunion of the tibia and fibula to warrant a higher evaluation.  The Board acknowledges the Veteran's report to the April 2010 examiner about episodes of dislocation or subluxation several times a year and weekly episodes of locking; however, the objective evidence was not consistent with subluxation, instability, or dislocated semilunar cartilage.  Therefore, separate or increased ratings for knee symptomatology not already contemplated for are not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5262 (2013). 

Accordingly, the criteria for an evaluation in excess of 10 percent for limitation of motion for the Veteran's service-connected right patellar tendonitis have not been met.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5024, 5260, 5261.

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected right knee disability presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  

The criteria pertaining to disabilities of the knee and leg in the Rating Schedule focus on limitation of joint motion, semilunar cartilage impairments, and instability of the joint.  As discussed above, limitation of knee joint motion most accurately describes the Veteran's current disability picture.  Thus, it appears that the schedular criteria adequately compensate for any loss in earning capacity, and referral for extraschedular consideration is not warranted.  Id. 

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, there is no indication in the record that reasonably raised a claim of entitlement to a TDIU.  The April 2010 VA examiner noted that the Veteran was working as a home health aide and had only lost two weeks of time from work in the prior twelve-month period due to knee pain.  The June 2012 VA examiner noted that the Veteran worked at a gas station in customer service although she had standing and walking limitations as well as being unable to run or squat without difficulty getting back up.  


ORDER

Entitlement to an evaluation in excess of 10 percent for right patellar tendonitis is denied.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


